TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00456-CR


Charles Edward Langford, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 60583, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellant's brief on appeal was originally due December 22, 2008.  On counsel's
motions, the time for filing was extended to January 22, then February 27, and then May 6, 2009. 
Appellant has filed an Agreed Motion for Extension of Time to File Brief, setting out technological
and firm staffing challenges his counsel has encountered recently.  We grant the motion.
		Appellant's counsel, Scott K. Stevens, is ordered to file a brief in appellant's behalf
no later than July 20, 2009.  No further extension of time for filing this brief will be granted.  Failure
to file this brief timely may result in abatement of this cause and remand for appointment of
substitute counsel.
		Ordered June 25, 2009.

Before Justices Patterson, Pemberton and Waldrop
Do Not Publish